UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4352



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROSCOE MCPHATTER, a/k/a Rock,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00198-TLW)


Submitted: January 18, 2007                 Decided:   January 22, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.      Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roscoe McPhatter appeals from his 216-month sentence

imposed following his guilty plea to conspiracy to distribute and

to possess with intent to distribute crack and powder cocaine.

McPhatter’s    attorney   filed   a   brief   pursuant   to   Anders   v.

California, 386 U.S. 738, 744 (1967), stating that there were no

meritorious issues for appeal, but addressing the validity of

McPhatter’s plea and sentence.         McPhatter has filed a pro se

supplemental brief, arguing that his sentence was based on a

greater drug quantity than that to which he admitted.         Because our

review of the record discloses no reversible error, we affirm.

          We find that McPhatter’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.    McPhatter was properly advised of his rights, the

offense charged, and the mandatory minimum and maximum sentences

for the offense.     The court also determined that there was an

independent factual basis for the plea and that the plea was not

coerced or influenced by any promises.          See North Carolina v.

Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949 F.2d

114, 119-20 (4th Cir. 1991).

          McPhatter contends that his sentencing exposure should be

limited to the 1.5 kilograms of cocaine powder that he admitted to

in his statements to the government.          However, during the plea

hearing, McPhatter was fully advised that other drug amounts could


                                  - 2 -
be considered at sentencing as relevant conduct and could increase

his sentence.     McPhatter acknowledged his understanding of the

relevant conduct provisions and expressed his desire to continue in

his guilty plea.     We find that the additional drug amounts were

properly     considered    by     the     district     court   in     determining

McPhatter’s guideline range.             U.S. Sentencing Guidelines Manual

§ 1B1.3 (2004).

           We find that the district court properly applied the

Sentencing    Guidelines    and    considered        the   relevant    sentencing

factors before imposing the 216-month sentence.                       18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006); see United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).           Additionally, we find that

the sentence imposed was reasonable.            See United States v. Green,

436 F.3d 449,     457 (4th Cir. 2006) (“[A] sentence imposed within

the properly calculated [g]uidelines range . . . is presumptively

reasonable.”) (internal quotation marks and citation omitted).

Accordingly, we affirm McPhatter’s sentence.

           As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                    We therefore

affirm McPhatter’s conviction and sentence.                This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may


                                        - 3 -
move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -